Citation Nr: 0115863	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an original compensable rating for 
bronchitis. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

Appellant had active service from January 1966 to January 
1968 and March 1977 to October 1996 (apparently with an 
approximate 5-year period of inactive service in between).  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Montgomery, Alabama, Regional Office (RO), which, in 
part, denied service connection for generalized anxiety 
disorder, a post-traumatic stress disorder, a sinus disorder, 
a headache disorder, a heart disorder with chest pain, 
residuals of dental trauma, and right hip and left knee 
disabilities; and granted service connection and assigned a 
noncompensable rating for bronchitis, effective November 1, 
1996.  It should be added that the VA amended its regulations 
for rating respiratory system disabilities (including 
bronchitis), effective October 7, 1996.  See 61 Fed. Reg. 
46,720-731 (Sept. 4, 1996) (codified at 38 C.F.R. §§ 4.96-
4.97 (1996-2000)).  Said amended regulations are applicable, 
since appellant's claim was filed subsequent to October 7, 
1996.  

In a September 27, 1999 decision, the Board awarded service 
connection for generalized anxiety disorder (thereby 
rendering that service connection issue moot); denied service 
connection for a post-traumatic stress disorder, a sinus 
disorder, a headache disorder, a heart disorder with chest 
pain, and residuals of dental trauma, on the grounds that 
said claims were not well grounded; and remanded the issues 
of service connection for right hip and left knee 
disabilities and entitlement to an original compensable 
rating for bronchitis, for additional evidentiary development 
(the Board recharacterized the bronchitis disability rating 
issue as an "original" rating claim in light of Fenderson 
v. West, 12 Vet. App. 119 (1999)).  

By a November 1999 implementing rating decision, the RO 
granted service connection and assigned an original 
noncompensable evaluation for generalized anxiety disorder, 
effective November 1, 1996.  Appellant expressed timely 
disagreement with that November 1999 rating decision's 
assignment of an original noncompensable evaluation.  A 
subsequent January 2001 rating decision increased the 
original noncompensable evaluation for generalized anxiety 
disorder to 10 percent, effective December 1, 1999.  However, 
since the RO has not issued a Statement of the Case on the 
psychiatric disability rating issue, said issue is not 
perfected and before the Board (See 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b)) (2000).  
Accordingly, the psychiatric disability rating issue will be 
addressed in the REMAND section below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board will render a decision herein on the issues of 
service connection for right hip and left knee disabilities 
and entitlement to an original compensable rating for 
bronchitis.  

With regards to another procedural matter, in a May 2001 
informal hearing presentation, appellant's representative 
requested that the service connection claims for a post-
traumatic stress disorder, a sinus disorder, a headache 
disorder, a heart disorder with chest pain, and residuals of 
dental trauma that were denied as not well grounded in said 
September 27, 1999 Board decision be remanded to the RO for 
readjudication, in light of a recent change in the law.  
Although the Board's September 27, 1999 denial of said 
service connection claims as not well grounded under 38 
U.S.C.A. § 5107(a) was a final decision under the law as it 
then existed, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) became 
law.  This law, in part, eliminated the requirement of a 
well-grounded claim and nullified various decisions of the 
United States Court of Appeals for Veterans Claims (Court) 
pertaining to the duty to assist, including Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which prohibited VA from providing assistance in the 
development of a claim that was not well grounded.  

Section 7(b)(1) of the Veterans Claims Assistance Act of 2000 
provides that where a claim for benefits was denied or 
dismissed as not well grounded under 38 U.S.C.A. § 5107, the 
Secretary of Veterans Affairs, upon the request of the 
claimant or on the Secretary's own motion, shall order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999 (the date 
of Morton), and ending on the date of enactment of Public Law 
No. 106-475 (November 9, 2000), and that the request for 
readjudication was made not later than two years after the 
date of enactment of the Act.  Accordingly, said service 
connection claims for a post-traumatic stress disorder, a 
sinus disorder, a headache disorder, a heart disorder with 
chest pain, and residuals of dental trauma will be addressed 
in the REMAND section below.  


FINDINGS OF FACT

1.  A chronic right hip or left knee disability has not been 
shown, by competent evidence, to be currently manifested.

2.  The appellant's service-connected bronchitis is 
manifested primarily by pulmonary function test results 
clinically interpreted as showing mild obstructive 
ventilatory defect with forced expiratory volume per one 
second (FEV-1) of not less than 83 percent predicted value, 
FEV-1/forced vital capacity (FVC) of not less than 70 
percent, and diffusion capacity of the lungs for carbon 
monoxide (DLCO) of not less than 99 percent.  

3.  Chest x-rays and an electrocardiogram were unremarkable.  
He denied any cough, wheezes, or other significant 
respiratory symptoms, did not utilize any inhalers, and had 
no significant exercise capacity limitations due to 
cardiopulmonary impairment.  Episodes of acute respiratory 
failure, cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension have not been shown nor is oxygen 
therapy required.  


CONCLUSIONS OF LAW

1.  Chronic right hip and left knee disabilities were not 
incurred in or aggravated by appellant's active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (2000).

2.  The criteria for an original evaluation of 30 percent, 
but no more, for appellant's service-connected bronchitis 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Code 6600 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Hip and Left Knee 
Disabilities

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to obtain relevant medical 
records and provide medical examination and opinion when such 
examination and opinion are necessary to make a decision on 
the claim.  After reviewing the record, the Board is 
satisfied that all relevant facts with respect to said 
service connection appellate issues have been properly 
developed.  No useful purpose would be served by again 
remanding said issues with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding said claimed disabilities are 
documented in the medical evidence.  

Thus, the Board concludes that the duty to assist the 
appellant as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issues on appeal.  

Currently associated with the claims folders are appellant's 
service medical records dated from the 1960's to the mid-
1990's.  Additionally, a June 1996 service retirement 
examination report is of record and does not contain any 
findings or diagnoses pertaining to said claimed 
disabilities.  That June 1996 service retirement examination 
report is particularly probative, since it assesses his 
health status shortly prior to service discharge.  Appellant 
was provided a VA general medical examination in January 
1997.  Pursuant to remand, a June 2000 VA orthopedic 
examination was conducted, which included a sufficiently 
detailed and comprehensive clinical examination with medical 
opinion rendered as to whether any right hip and left knee 
disabilities are, in fact, manifested, and if so, their 
etiology.  There is no indication that more recent, relevant 
medical records exist that would indicate that any right hip 
and left knee disabilities are, in fact, manifested and are 
related to service.  

It should be added that with respect to these service 
connection claims, appellant and his representative have been 
informed by the RO of the specific reasons that said service 
connection claims were denied.  See, in particular, an August 
1997 Statement of the Case and December 2000 Supplemental 
Statement of the Case.  Additionally, these Statements 
included provisions of law with respect to service connection 
principles.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support the claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  See also 
Veterans Claims Assistance Act of 2000.  

Thus, the Board has examined the record and determined that 
the VA does not have any further obligation to assist in the 
development of appellant's claims for service connection for 
right hip and left knee disabilities.  The Board must decide 
the case based on the evidence of record.  See 38 C.F.R. 
§ 19.4 (2000).  

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  Where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In pertinent part, for the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It should be pointed out that since appellant does not appear 
to have had active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, the provisions of 38 C.F.R. § 3.317 (2000) are 
inapplicable. 

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The available service medical records reveal that appellant 
was treated for a "pulled" muscle in the posterior right 
leg in July 1981 and, in the 1980's, for a left hip 
disability (service connection is in effect for status post 
dislocated left hip).  Significantly, radiographic/MRI 
studies of the right hip in the late 1980's were 
unremarkable.  In March 1994, appellant complained of low 
back pain down to the left hip.  A fabere sign was positive 
and the assessment was to rule out right hip degenerative 
joint disease.  In April 1994, an x-ray study of the hips was 
radiographically interpreted as negative (although a 
contemporaneous clinical record stated that x-rays had shown 
slight degenerative changes in the left hip).  In June 1994, 
it was noted that he was seen for followup for right hip 
degenerative joint disease.  A fabere sign was positive; and 
he was placed on a physical profile.  

In May 1995, appellant complained of a left knee injury with 
a possible "pull" at the tendon several days earlier after 
performing "grass drills."  Iliotibial band syndrome was 
diagnosed.  Later that month, irritation of the left knee 
retinacula vastus lateralis was assessed.  In June 1995, left 
lateral patellar pain and tenderness was clinically noted.  
An x-ray study of the left knee was radiographically 
interpreted as showing minimal tibial spine spurring and a 
bone-like defect within the lateral femoral condyle, although 
a contemporaneous clinical record stated that x-rays were 
negative.  The assessment was rule out left patellar lateral 
lesion.  

However, the remainder of the service medical records, 
including a June 1996 service retirement examination report, 
did not include any specific complaints, findings, or 
diagnoses pertaining to a chronic right hip or left knee 
disability.  

On January 1997 VA general medical examination, appellant 
stated that he had injured his hips and left knee in 1967 
during a nighttime operation in Vietnam, when he had to jump 
from a helicopter twenty feet off the ground, landing in a 
rice paddy.  Although that January 1997 VA examination report 
indicated that x-rays of those joints were normal, gait was 
normal, and no pertinent diagnoses were rendered, 
nevertheless the actual clinical measurements of right hip 
and left knee ranges of motion were decreased to some extent.  
Since the clinical significance, if any, of decreased range 
of motion of those joints was unclear from the record, in 
September 1999, the Board remanded the case, in part, for a 
VA orthopedic examination to be conducted to determine 
whether chronic right hip and left knee disabilities are 
manifested and, if so, their etiology.  

On June 2000 VA orthopedic examination, the examiner 
specified that the claims file had been reviewed.  According 
to appellant, he injured his right hip and left knee in a 
1967 jump from a helicopter twelve feet off the ground; and 
that after initial treatment, he did not receive any other 
treatment until he sought medical care for hip discomfort 
"20 years later" and for left knee discomfort in 1993-1994.  
Actual clinical measurements of right hip and left knee 
ranges of motion and other clinical findings were recorded 
and the examiner stated that x-rays of those joints were 
within normal limits with no signs of any acute or old trauma 
or degenerative changes.  Significantly, the examiner opined 
that he was unable to "define any degree of disability in 
either the patient's right hip or left knee which can be 
associated with the injury stated to have occurred in 1967.  
This patient appears to function well and has a totally 
negative clinical as well as x-ray examination of both 
joints.  It is my opinion that he should be able to fully 
perform the usual activities of a patient his age without 
difficulty or limitation."  

Appellant contends, in essence, that the claimed right hip 
and left knee disabilities are presently manifested and 
related to service.  However, appellant is not competent to 
offer medical opinion or diagnosis.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  Here, although appellant is 
competent to state that he experienced certain in-service 
symptomatology, he is not competent to offer medical opinion 
as to whether a chronic right hip or left knee disability is 
currently manifested nor is he competent to opine as to the 
cause or etiology of the claimed disability, since that 
requires medical opinion beyond a lay person's competence.  

There is no competent evidence of record that indicates that 
a chronic right hip or left knee disability is presently 
manifested and related to service.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, given the lack of clinical evidence showing that a 
chronic right hip or left knee disability is presently 
manifested and related to appellant's service, the claims for 
service connection for right hip and left knee disabilities 
are denied.  
38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. §§ 3.303, 
3.304(d).  Since the preponderance of the evidence is against 
allowance of said appellate issues, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.  
38 C.F.R. § 3.102 (2000).  


II.  An Original Compensable Rating for Bronchitis

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the bronchitis disability 
rating issue on appeal have been properly developed and that 
no useful purpose would be served by again remanding said 
issue with directions to provide further assistance to the 
appellant.  A comprehensive medical history and detailed 
findings regarding his service-connected disability in issue 
over the years are documented in the medical evidence.  
Pursuant to the Board's September 1999 remand, an additional 
VA pulmonary examination with appropriate tests/studies was 
conducted in June 2000.  Said examination is sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected disability at issue, and 
provides a clear picture of all relevant symptoms and 
findings.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of said disability in issue than that shown in said 
VA examination.  Thus, the Board concludes that the duty to 
assist the appellant as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the bronchitis 
disability rating issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

It is reiterated that since the VA amended its regulations 
for rating respiratory system disabilities, effective October 
7, 1996, and appellant's claim for a compensable disability 
rating for the service-connected bronchitis was filed 
subsequent thereto, the Board will consider the pertinent 
rating criteria under the amended regulations.   

Appellant contends, in essence, that his service-connected 
bronchitis should be assigned a compensable evaluation.  The 
Board concurs, for the following reasons.  

Under the amended version of Diagnostic Code 6600, effective 
on and subsequent to October 7, 1996, the "new" criteria, a 
10 percent rating may be assigned for chronic bronchitis with 
FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 30 
percent rating requires FEV-1 of 56- to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- 
percent predicted.  A 60 percent rating requires FEV-1 of 40- 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40- to 55-percent predicted, or; a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires FEV-
1 less than 40-percent predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40- percent 
predicted, or; a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  

Appellant's service medical records reveal that he was a 
smoker and received treatment for various respiratory 
symptoms, including coughs.  Bronchitis was assessed in the 
late 1980's and 1990's.  Significantly, pulmonary function 
tests and chest x-ray studies were unremarkable.  

On January 1997 VA general medical examination, appellant 
stated that as a cigarette smoker, he had a chronic cough; 
and that about once a year, he would have bronchitis in which 
his cough increased with productive yellow sputum and 
associated dyspnea, but without wheezes.  Clinically, the 
chest was clear without rales, rhonchi, or wheezes.  The 
examiner stated that a chest x-ray, electrocardiogram, and 
pulmonary function test were within normal limits.  

On June 2000 VA pulmonary examination, the examiner specified 
that the claims file had been reviewed.  Significantly, it 
was noted that appellant reported having "no breathing 
problem"; that he quit smoking in the mid-1990's; that he 
could walk a mile within 30 minutes; that he walked one mile 
three times a week; that he could climb three flights of 
stairs without any problem; and that his exercise capacity 
was restricted by joint pain.  Additionally, it was noted 
that he was quite active at home and did yard work; and that 
he denied wheezes, cough, phlegm, hemoptysis, leg swelling, 
postnasal drip, chest pain within the last 6 months, 
orthopnea/paroxysmal nocturnal dyspnea, or utilization of 
inhalers.  Clinically, respirations were 18 [per minute]; he 
was not in any apparent distress; and oxygen saturation was 
90% on room air.  His lungs were clear and heart was 
unremarkable.  There was no extremity cyanosis, clubbing, or 
edema.  

The examiner stated that a chest x-ray was normal without 
evidence of infiltration/effusion or cardiomegaly; and that 
pulmonary function test results showed a DLCO of 99 percent; 
an FEV1/FVC ratio of 72 percent, FEV1 of 83 percent, and FVC 
of 94 percent (pre-bronchodilator); that there was no 
significant change post bronchodilator; and that the 
diagnosis was mild obstructive [ventilatory] defect with no 
significant respiratory compromise.  Significantly, however, 
the actual pulmonary function test report also listed a post-
bronchodilator FEV1/FVC ratio of 70 percent.  

With resolution of reasonable doubt, it is the Board's 
opinion that although pulmonary function test results were 
interpreted as showing mild ventilatory deficits (FEV-1, FVC, 
and DLCO each were greater than 80), nevertheless appellant's 
service-connected bronchitis warrants an increased original 
evaluation of 30 percent, since the actual pulmonary function 
test report listed a post-bronchodilator FEV1/FVC ratio of 70 
percent, which meets the criteria for a 30 percent evaluation 
under amended Code 6600.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Code 6600.  

However, an original evaluation in excess of 30 percent for 
appellant's bronchitis would not be warranted, particularly 
since appellant denied any cough, wheezes, or other 
significant respiratory symptoms; did not utilize any 
inhalers; had no significant exercise capacity limitations 
due to cardiopulmonary impairment; pulmonary function test 
results revealed FEV-1, FVC, and DLCO each greater than 80; 
FEV1/FVC was not less than 70; a chest x-ray study was 
unremarkable; and episodes of acute respiratory failure, cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension have not been shown nor is oxygen therapy 
required.  

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, the original evaluation of 30 percent for the 
service-connected bronchitis herein awarded by the Board more 
than adequately compensates appellant for any functional 
limitations resulting from that disability, for the 
aforestated reasons.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected bronchitis 
presents such an unusual or exceptional disability picture 
with marked interference with employment or frequent periods 
of hospitalization as to render the regular schedular 
standards impractical, for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for right hip and left knee disabilities 
is denied.  To this extent, the appeal is disallowed.

An original evaluation of 30 percent, but no more, for the 
service-connected bronchitis is granted, subject to the 
applicable regulatory provisions governing monetary awards.  
To this extent, the appeal is allowed.


REMAND

It is reiterated that, in pertinent part, Section 7(b)(1) of 
the Veterans Claims Assistance Act of 2000 provides that 
where a claim for benefits was denied as not well grounded 
under 38 U.S.C.A. § 5107, the Secretary of Veterans Affairs, 
upon the timely request of the claimant, shall order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the specified period.  In a May 2001 informal 
hearing presentation, the appellant's representative 
requested that the Board's September 27, 1999 final decision, 
to the extent it denied service connection for a post-
traumatic stress disorder, a sinus disorder, a headache 
disorder, a heart disorder with chest pain, and residuals of 
dental trauma as not well grounded claims, should be 
readjudicated as if the denial had not been made.  

A recent VA General Counsel opinion, VA O.P.C. Prec. 3-2001 
(January 22, 2001), held, in part, that "[o]nce section 7(b) 
vitiates the decisions on the old claim, the claim becomes a 
pending claim, which must be adjudicated.  Therefore, any NOD 
filed in response to the new decision on that claim relates 
to that claim, not to the request for readjudication."  
Additionally, that VA General Counsel opinion held that 
"[i]f readjudication under section 7(b) is timely initiated, 
the first readjudication of the claim must be made by the 
agency of original jurisdiction.  If the claimant wishes to 
appeal the decision made on readjudication, he or she must 
file a timely notice of disagreement with the decision, even 
if the original decision had been appealed.  The Board of 
Veterans' Appeals need not vacate any prior Board decision on 
a claim being readjudicated under section 7(b)."  
Accordingly, said "pending" service connection claims for a 
post-traumatic stress disorder, a sinus disorder, a headache 
disorder, a heart disorder with chest pain, and residuals of 
dental trauma should be readjudicated by the RO de novo 
pursuant to Section 7(b)(1) of the Veterans Claims Assistance 
Act of 2000.  

Accordingly, the case is REMANDED for the following:

1.  The RO should readjudicate the 
"pending" service connection claims for 
a post-traumatic stress disorder, a sinus 
disorder, a headache disorder, a heart 
disorder with chest pain, and residuals 
of dental trauma on a de novo basis.  All 
appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  If appellant 
wishes to appeal the decision made on 
readjudication, he must first file a 
timely notice of disagreement with the 
decision, even if the original decision 
had been appealed.  

2.  The RO should also issue a Statement 
of the Case on the psychiatric disability 
increased rating issue.  In the event 
appellant wants to perfect an appeal on 
that issue, a timely Substantive Appeal 
would be required.  This is as a result 
of the appeals process having started 
secondary to the notice of disagreement 
filed on this issue.  See Manlincon, 
supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



